     Case 2:18-cv-02308-RFB-GWF Document 9 Filed 01/02/19 Page 1 of 2


     Christopher D. Burk, Esq.
 1   Nevada Bar No. 8976
     TOTTEN FRANQUI DAVIS & BURK, LLC
 2   1451 Cypress Creek Road, Suite 211
     Fort Lauderdale Fl 33309
 3   Phone: 800.201.4276 ext. 7006
     Attorneys for Plaintiffs/Counter-Defendants
 4

 5                               UNITED STATES DISTRICT COURT

 6                                     DISTRICT OF NEVADA

 7
     RAY ANAYA, an individual,                         Case No.: 2:18-cv-02308-RFB-GWF
 8   MICHELLE ANAYA, an individual,
 9                 Plaintiffs,
                                                       STIPULATION AND ORDER TO
10          vs.                                        EXTEND TIME FOR COUNTER-
                                                       DEFENDANTS TO ANSWER
11   ELDORADO RESORTS CORP.,                           COUNTERCLAIM
     a Florida Corporation, d/b/a
12   ELDORADO DEVELOPMENT CORP.,                       (First Request)
13                 Defendant.
14   ELDORADO DEVELOPMENT CORP., a
     Florida Corporation,
15

16          Counter-Plaintiff,

17   v.
18   MICHELLE ANAYA, an individual, RAY
     ANAYA, an individual, and TOTTEN,
19
     FRANQUI, DAVIS & BURK, LLC, a Florida
20   Limited Liability Corporation,

21          Counter-Defendants.
22
            The Parties respectfully submit the following stipulation to allow Plaintiffs/Counter-
23

24   Defendants, RAY ANAYA and MICHELLE ANAYA, and Counter-Defendant TOTTEN,

25   FRANQUI, DAVIS & BURK, LLC (collectively “Plaintiffs/Counter-Defendants”), by and
26   through their undersigned counsel, stipulate and respectfully request the court to enter an order
27
     extending time to file a response to Defendant/Counter-Plaintiffs’ Counterclaim for ten days.
28
                                               Page 1 of 2
     Case 2:18-cv-02308-RFB-GWF Document 9 Filed 01/02/19 Page 2 of 2


     Plaintiffs/Counter-Defendants responses were due January 2, 2019, and will now be due on
 1

 2   January 12, 2019. An extension will allow Plaintiffs/Counter-Defendants sufficient time to

 3   appropriately review, investigate, and respond to the Counterclaim. This is Counter-Defendant’s

 4   first request for an extension of time to respond to the Complaint and is not made for the purpose
 5
     of delay. IT IS SO STIPULATED.
 6

 7   DATED this 2nd day of January, 2019.

 8
     GREENSPOON MARDER LLP                        TOTTEN, FRANQUI, DAVIS & BURK, LLC
 9
10   /s/ Phillip A. Silvestri, Esq. _______              /s/ Christopher D. Burk_____
     Phillip A. Silvestri, Esq.                          Christopher D. Burk, Esq.
11   NV Bar No. 11276                                    NV Bar No. 8976
     3993 Howard Hughes Pky., Ste. 400                   1451 W. Cypress Creek Rd., Ste 211
12   Las Vegas, Nevada 89169                             Ft. Lauderdale, Florida 33130
     Counsel for Defendant/Counterclaimant               Counsel for Plaintiffs
13

14

15                                               ORDER

16
                                                         IT IS SO ORDERED:
17
                                                         ____________________________________
18
                                                         UNITED STATES
                                                         UNITED  STATES DISTRICT  JUDGE
                                                                         MAGISTRATE   JUDGE
19
                                                                  1/03/2019
                                                          DATED: ____________________________
20

21

22

23

24

25

26
27

28
                                                Page 2 of 2
